Citation Nr: 0211724	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  00-20 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether an October 1982 decision of the RO denying the claim 
of entitlement to a total disability rating based on 
individual unemployability should be reversed on the grounds 
of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from January 1948 to August 
1970.

This matter initially came to the Board of Veterans' Appeals 
(Board) from an August 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  


FINDINGS OF FACT

1.  In June 1982, the veteran filed a claim of entitlement to 
a total disability rating based on individual 
unemployability, but the RO denied the claim in October 1982 
and the veteran did not initiate appellate action.

2.  The RO decision of October 1982 was supported by the 
evidence then of record and consistent with VA laws and 
regulations then in effect.


CONCLUSION OF LAW

The October 1982 RO rating decision, denying a total 
disability rating based on individual unemployability did not 
contain CUE.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.105 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2002).  This liberalizing law is not 
applicable to this appeal.  The  United States Court of 
Appeals for Veterans Claims (Court) has held that, as a 
matter of law, the VCAA is inapplicable to claims for 
revision or reversal of a final decision on the basis of CUE.  
Livesay v. Principi, 15 Vet. App. 165 (2001).

In October 1982, the RO denied the veteran's claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  Appellate action was not initiated, 
and the decision became final.  See 38 U.S.C.A. § 7105 (West 
1991).

When the RO made it's determination in October 1982, the 
record included the veteran's service medical records, VA 
examination reports dated in the 1970s and 1980s, private 
physician statements and reports dated in 1981 and 1982, and 
the veteran's statements. 

At the time of the October 1982 decision, service connection 
was in effect for the following disabilities: 
arteriosclerotic heart disease with myocardial infarction, 
rated 60 percent disabling; residuals of a left knee injury, 
rated as noncompensable; a healed duodenal ulcer, rated as 
noncompensable; post-operative hemorrhoids, rated as 
noncompensable; and tinea pedis with residual onychomycosis, 
rated as noncompensable. 

When he filed an increased rating claim in September 1981, 
the veteran reported that he was unable to find or be 
accepted for work, and that his pension was the sole means of 
support.  On VA examination of February 1982, the veteran 
complained of chest pain, shortness of breath, becoming tired 
easily, cold air making it difficult to breathe, and painful 
right and left knee.  It was noted that he was taking 
medication.  It was noted that the veteran was not bedridden 
and did not need to be hospitalized, and that he was able to 
travel and was alone.  

On June 17, 1982, VA received the veteran's claim of 
entitlement to a total rating based on individual 
unemployability.  The veteran made the following statement:

Sir, I still feel terrible, cannot work 
and in fact, after the past 3 heart 
attacks, I don't think I could find 
anyone to employ me.  I am still under 
constant doctors care, and the enclosed 
material is submitted by my physician in 
support of my complete disability.

In a June 1982 letter regarding the reduction of the 100 
percent rating for arteriosclerotic heart disease to 60 
percent, Dr. Middendorf referred to a September 1981 
discharge summary documenting a large inferolateral 
myocardial infarction.  Regarding the severity of the 
veteran's condition, Dr. Middendorf stated that the interim 
history included marked shortness of breath and frequent 
chest pains, only partially controlled by a medical regimen.  
Regarding the veteran's employability, he opined that for 
that time and in the foreseeable future, the veteran was 
totally disabled and completely unemployable.  He further 
noted that the veteran's activity was limited to the home, 
except for medical appointments.  Dr. Middendorf included a 
September 1981 discharge summary which reflects the treatment 
for inferolateral myocardial infarction.  

A VA examination was conducted in July 1982.  The history of 
myocardial infarctions in 1969 and 1970 was noted, as well as 
the veteran's placement on Coumadin for three years, as well 
as nitroglycerin for angina for several years.  The last 
myocardial infarction occurred in 1981, and required 
treatment for two weeks.  He was still on medication.  He 
complained of shortness of breath since the last attack in 
1981, as well as chest pain.  He was not experiencing pain on 
exertion.  Diagnoses included arteriosclerotic heart disease 
and history of myocardial infarction.  It was noted that the 
veteran was not bedridden and did not need to be 
hospitalized.  It was further noted that he was able to 
travel and was alone.  

In June 2000, the veteran filed a claim alleging CUE in the 
October 1982 rating action for failing to assign a total 
rating based on individual unemployability.  Specifically, 
the veteran argues that the evidence of record on file at the 
time of the 1982 rating denial supported a finding that the 
severity of the veteran's service-connected heart disorder 
rendered him unable to work.  

Previous determinations of the RO are final and binding, 
including decisions as to the degree of disability, and will 
be accepted as correct in the absence of CUE.  38 C.F.R. § 
3.105(a).  CUE is a very specific and rare kind of error; it 
is the kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at the time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and a determination of CUE must be based on 
the record and law that existed at the time of the prior 
adjudication.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Russell v. 
Principi, 3 Vet. App. 310, 313-314 (1992).

In 1982, the relevant regulatory provisions with respect to 
total disability ratings for compensation based on 
unemployability were essentially the same as they are today.  
Compare 38 C.F.R. §§ 3.340, 4.16 (1982), with 38 C.F.R. 
§§ 3.340, 4.16 (2001).  That is to say, that under 38 C.F.R. 
§ 3.340(a)(1), total disability was considered to exist when 
there was present any impairment of mind or body which was 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Total disability 
may or may not be permanent.  The objective criteria were set 
forth in 38 C.F.R. § 3.340(a)(2), and provided for a total 
disability rating for any single disability or combination of 
disabilities prescribed a 100 percent evaluation in the 
Schedule for Rating Disabilities; or where the requirements 
of 38 C.F.R. § 4.16(a) were met.  38 C.F.R. § 3.340 (1982).

Pursuant to 38 C.F.R. § 4.16(a), a total rating was 
appropriate where a veteran had a single disability rated 60 
percent or more, or if there were two or more disabilities 
with at least one rated 40 percent and there was sufficient 
additional disability to bring the combined rating to 70 
percent or more and the veteran was unable to secure or 
follow a substantially gainful occupation as a result of 
service connected disabilities.  38 C.F.R. § 4.16 (1982).

In this case, the October 1982 rating decision confirmed a 
May 1982 rating action regarding the increased rating issue, 
and denied the claim of unemployability.  The RO recited and 
referred to the more recent evidence of record at that time, 
including Dr. Middendorf's opinion regarding the veteran's 
employability and VA examination reports of February 1982 and 
July 1982.  Following a review of the evidence, the RO 
concluded that the criteria for individual unemployability 
had not been met.  The Board finds that this does not 
constitute clear and unmistakable error.  

Clearly, in October 1982, the veteran met the requirement of 
a single disability rated as 60 percent or more under 
38 C.F.R. § 4.16(a) since a 60 percent rating was in effect 
for arteriosclerotic heart disease with myocardial 
infarction.  However, the TDIU claim was denied.  As noted, 
there are other factors to consider in addition to the 
percentage requirements.  Apparently, after weighing and 
balancing the evidence of record, the RO determined that the 
criteria for TDIU had not been met.  (Parenthetically, the 
Board notes that 38 U.S.C.A. § 5104, which in part requires 
that a decision denying a benefit include a statement of the 
reasons for the decision, was added by Pub. Law 101-237, § 
115(a)(1), 103 Stat. 2065, § 3000, effective from December 
18, 1989.  Consequently, the October 1982 rating decision in 
question would not be as detailed as most of the more recent 
RO decisions.)

Although not articulated in any detail in the October 1982 
rating decision, it is clear that a determination was made 
that the veteran was not unemployable due to his service-
connected disabilities. The medical evidence of record in 
October 1982 clearly demonstrated that the veteran had 
suffered myocardial infarctions in 1969, 1970 and 1981, and 
that he required medical care and the use of medication.  The 
evidence also included the veteran's statements wherein he 
essentially concluded that no one would hire him.  However, 
those are merely his own estimations regarding his 
employability, and not actual evidence of rejection of his 
applications for work.  Dr. Middendorf did opine that the 
veteran was unemployable and that he could only leave his 
home for appointments.  However, on VA examinations in 1982, 
the year following the myocardial infarction in 1981, the 
examiners noted that the veteran did not require 
hospitalization, was not bedridden, and was alone when he 
appeared for his appointments.  Therefore, it can be argued 
that although there were certain physical limitations, as the 
average person, the veteran was not precluded from engaging 
in sedentary, less physically demanding work.

Therefore, based on the above discussion, the Board is unable 
to find that the October 1982 denial of the veteran's claim 
involved clear and unmistakable error.  The Board again 
points out that the fact that mere disagreement with the 
manner in which this evidence is weighed or evaluated is not 
sufficient to constitute clear and unmistakable error.  It 
has not been shown that incorrect facts were before the RO at 
that time, or that the law and regulations in effect in 1982 
were incorrectly applied so as otherwise to provide a basis 
for a finding of clear and unmistakable error.  Under such 
circumstances, the veteran has not presented a viable claim 
of clear and unmistakable error in the October 1982 rating 
action.


ORDER

Clear and unmistakable error is not found with respect to the 
October 1982 rating decision.  The appeal with respect to 
this issue is denied.



		
	K. R. Fletcher
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

